DETAILED ACTION
This action is responsive to the Amendment filed on 10/09/2020. Claim 1 had been previously canceled. Claims 2-20 are pending in the case. Claims 2 and 12 are independent claims.

Claim Interpretations/Examiner’s Notes
The claim amendments submitted on 10/09/2020 are not in compliance with 37 CFR 1.121. Applicant has made amendments to at least claims 10, 11, and 12 while neither including the “currently amended” status identifier nor adding any markings denoting the changes (i.e. without marking the deleted “a” or demarking the newly-added “the” in each instance, respectively). In the interests of compacting prosecution, this submission will be considered as a bona fide attempt to provide a complete reply to the last Office action. Nonetheless, should they wish to pursue further rounds of prosecution, Applicant is respectfully advised to pay closer attention to their submission in order to prevent a possible Notice of Non-Compliant Amendment for these kinds of otherwise-avoidable errors.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. Further, during examination, the claims must be interpreted as broadly as their terms reasonably allow (see In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004)). The following is provided to aid the reader in 
“therapeutic” [e.g. lines 1 and 10-13 of claim 2, line 2 of claim 4, lines 14-16 and 18 of claim 12, and line 2 of claim 14] = the word/adjective “therapeutic” as currently recited does not appear to carry considerable patentable weight for purposes of prior art analysis because it appears to be drawn to non-functional descriptive material and/or an intended use/result/field of use. In other words, for purposes of prior art analysis, the qualifier “therapeutic” would not materially distinguish a “therapeutic” claim element from the same element in its non-“therapeutic” form (e.g. a showing by the prior art of a “room furnishing” and a “therapeutic room furnishing” as recited in claims 4 and 14 are equivalents for purposes of prior art analysis because the only the potentially distinguishing the two would be the intended use of the latter). For example, “where the claim as a whole is directed conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.” See MPEP § 2111.05. Additionally/alternatively, see MPEP § 2111.04 where “the court noted Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” 
“family history information” [e.g. claims 9 and 19] = “family history information” as currently recited does not appear to carry considerable patentable weight for purposes of prior art analysis because it appears to be drawn to non-functional descriptive material and/or an intended use/result. For example, “where the claim as a whole is directed conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.” See MPEP § 2111.05. Additionally/alternatively, see MPEP § 2111.04 where “the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”

Claim Objections
Claims 2-11 are objected to because of the following informalities:
Independent claim 2 attempts to reintroduce the limitation “a user” in line 10 despite the term having already been introduced in line 3 of the same claim.
The limitation “the support system IHS” in line 20 of claim 2 lacks proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 4 and 14 have been amended to recite “therapeutic room furnishings.” This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed therapeutic room furnishing” (at least enough to distinguish it from a normal/non-“therapeutic” room furnishing, as actively distinguished in the latest claim amendments). For purposes of prior art analysis (and in accordance with the Claim Interpretation for the term “therapeutic” provided above), no considerably weight will be given to the term “therapeutic.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Adoni et al. (US Patent Application Pub. No. 2011/0107239, hereinafter “Adoni”) in view of Lamson (US Patent No. 6,425,764, hereinafter “Lamson”).

As to independent claims 2 and 12, Adoni shows a method and a concomitant system, comprising: 
accessing, by a user information handling system (IHS), a support system of a server IHS via a communication network between the user IHS and the server IHS [“a system includes: a server to host a virtual hub associated with a plurality of spokes, wherein each spoke leads users to a plurality of virtual worlds having a common characteristic, wherein the virtual hub and the spokes comprise a virtual worlds network, wherein the server comprises a single sign-on module able to receive from a user a first set of sign-on data items, and able to sign-on the user to a first virtual world and to a second virtual world.” (Adoni: ¶ 07)], 
wherein the accessing is directed to a user account unique to a user of the user IHS [“… each user has a personal profile, which may be edited or modified by the user at any time. The user profile may include, for example, user details, image, avatar, virtual home, tales that he visited, hero state or success rank, accessories, groups that personalized globe representation may be shown, indicating locations that the user already visited. The user's virtual home may be accessible from the user's profile. Optionally, the user may have a personal album that he may fill with cards or pictures that he collected in the virtual game.” (Adoni: ¶ 109) 
“… each avatar has a unique name entered or selected by the user…” (Adoni: ¶ 92) | See also Adoni: ¶ 89.], 
constructing, by the user, a user-specific virtual reality environment in the support system by selecting a setting from a plurality of predetermined settings; displaying, by the user IHS to the user, an initial user-specific virtual reality environment corresponding to the user selected setting [(see Adoni: ¶¶ 92 & 108-110 below)]; activating, by a user, a … mode of the support system to engage the user in a … activity [“… activating comprises: activating an interactive game having content related to a work-of-authorship…” (Adoni: ¶ 20)
“… the interactive games 166 are presented or played in accordance with a "quest mode", for example, a pre-defined order which unfolds the story of the story-land virtual space 155. …” (Adoni: ¶ 79)];
building a … room environment within the initial user-specific virtual reality environment by … selectable items into the … room environment to form a modified user-specific virtual reality environment [“… each avatar has its own home, which may be customizable with pre-defined accessories; additional accessories may be bought in the virtual store or traded in the market place. …” (Adoni: ¶ 92)
each user may have a single virtual home in the virtual game 150. The user may access his virtual home, at any time, from any story-land space, for example, by following the “living area” path or by selecting a pre-defined button. The home interior walls (e.g., “skin”) may be decorated according to the story-land in which user currently resides. The user may buy, sell or trade accessories to decorate his virtual home; the accessories may be obtained or viewed from the story-land in which the virtual home resides, and/or from other story-lands. In some embodiments, other users may be able to visit the virtual home of the user, for example, freely or subject to the user's invitation or approval.
In some embodiments, each user has a personal profile, which may be edited or modified by the user at any time. The user profile may include, for example, user details, image, avatar, virtual home, tales that he visited, hero state or success rank, accessories, groups that he is part of, friends list, or the like. In some embodiments, a personalized globe representation may be shown, indicating locations that the user already visited. The user's virtual home may be accessible from the user's profile. Optionally, the user may have a personal album that he may fill with cards or pictures that he collected in the virtual game.
In some embodiments, each user may manage his friends list. Friends may have special privileges, for example, to view the user's personal items, to visit the user's virtual home (if it is restricted to friends only), or the like.” (Adoni: ¶¶ 108-110) | For further context, see also Adoni: ¶¶ 65-67, 75-78, 92-94, & 161]; 
creating content, or dragging-and-dropping forms of choosable predetermined content, in the modified user-specific virtual reality environment to form an altered user-specific virtual reality environment that includes selected content [“… content of the virtual game 150 may be dynamically modified, added and/or removed, for example, while users are playing the virtual game 150. …” (Adoni: ¶ 75)
“A story-land virtual space 155 may further include a virtual store 162 selling story-related merchandise. In some embodiments, virtual stores 162 may sell to users accessories for their avatars, furniture or items for their virtual homes, “powers”, hints or clues to interactive games 166, gestures for their avatars, or the like. …
A story-land virtual space 155 may include a story-related personal home 163 (or other personal location) that a user may personalize, for example, using skins, by acquiring virtual goods, or the like. A story-land virtual space 155 may additionally include a story-telling area 164 in which the relevant story is conveyed to the user, for example, utilizing text, graphics, audio, video, multimedia objects, User Generated Content (UGC), or a combination thereof. In some embodiments, each story-land virtual space 155 may include one or more mechanisms to allow the user to learn about the relevant story, for example, a story synopsis, an interactive trivia game, a story teller, UGC activities, or the like. In some embodiments, an interactive game or an online game may include or may utilize traditional online games, UGC activities, pre-programmed content, UGC, pre-programmed gaming components, gaming components that result from UGC activities, or any suitable combination thereof.” (Adoni: ¶¶ 77-78)
“… some functions, services or portions of the virtual game 150 may be accessible by substantially all users; whereas some functions (e.g., trading virtual goods), services or portions (e.g., certain locations) may be accessible only to “premium accessories and/or furniture; open their virtual homes to visits by other users; participate in special activities hosted by the administrator of virtual game 150; and may access premium locations. In some embodiments, advanced avatar accessories are available only for premium members. ...” (Adoni: ¶ 94)
“… an interactive game may include, or may utilize, UGC or UGC activities; optionally, an interactive game may include graphics or text generated by the user and/or by other users. In some embodiments, UGC may be utilized instead of, or in combination with, pre-programmed content.” (Adoni: ¶ 123)]; 
testing, by the support system IHS, to determine if the selected content is associated with a specific condition and tagging the selected content with the specific condition in response to the support system determining that the selected content is associated with the specific condition [“Each game location 154 may be, for example, a real geographical location …” (Adoni: ¶ 67)
“… Some embodiments may teach user that “Every place has a story”, and that almost every place on planet Earth has at least one story associated with it. Some embodiments thus create a collection of virtual worlds, based on real-world geography …” (Adoni: ¶ 95)
“… a user starts the game by looking at a three-dimensional representation of the world globe. Vortex icons appear on every country in which a plot takes place. Optionally, ships, airplanes, flying balloons, birds, and/or other objects are shown moving around the globe. Each one of the displayed items may be clickable, and clicking on a vortex icon zooms-in one level, and the country map is displayed; vortex icons appear again, displayed on locations 153 of story-land virtual spaces 155.” (Adoni: ¶ 98)]; 
displaying, by the user IHS to the user, the altered user-specific virtual reality environment [i.e. displaying the altered user-specific virtual reality environment to the user as shown in any of Adoni: ¶¶ 91, 98, 104, and/or 108-110]; and 
storing, in an information store, the altered user-specific virtual reality environment as a VR-based interactive archive [“the user database 138 may be used to track and log operations performed by a user; and the inventory database 139 may be used to track and log virtual items held by the user. Such information or selected portions thereof may be published in the user profile or may be made accessible to friends of the user. Other information may be tracked, published or made accessible to other users, for example, information indicating virtual spaces that the user visited, information indicating virtual items that the user purchased or sold, virtual events that the user attended or plans to attend, virtual awards that the user earned, friends that the user added to his friends list, or the like.” (Adoni: ¶ 89) | For further context, see also Adoni: ¶¶ 09, 61, 85-87, 101, 105, 108, 152-156]. 

Adoni repeatedly shows an operability to build and decorate a room environment within the initial user-specific virtual reality environment by interacting with selectable items and ultimately placing them into the room environment to form a modified user-specific virtual reality environment (Adoni: ¶¶ 77, 94, & 108). Nonetheless, Adoni does 
activating, by a user, a therapeutic mode of the support system to engage the user in a therapeutic activity [“… it is one object of the invention to provide a method for treating psychiatric conditions by immersion into virtual reality environments for the purpose of providing corrective experiences.
The term Virtual Therapy was introduced by Lamson (1993) and is used to define a process that occurs when patients are visually immersed in a virtual environment. Since the environment is fully interactive, users engage in activity for the purpose of providing corrective experience to cognitive distortions, emotional distress, and behavioral deficits. …” (Lamson: col. 7, lines 38-48)];
building a therapeutic room environment within the initial user-specific virtual reality environment by dragging and dropping selectable items into the therapeutic room environment to form a modified user-specific virtual reality environment [“Virtual Therapy is a new form of treatment that occurs when the patient interacts with a 3D computer generated immersive virtual environment which contains varied objects, images, colors, and sounds. {…} The patient can change the environment by moving, adding, removing, enlarging, subtracting, and multiplying the number of objects present. For example, the patient may choose to pick up a chair and move it to another side of the room; turn on a fan; turn the room lights on or off; open a door; add a lamp to a table; drop an object that sounds as if it is breaking. and so on. Collectively, these movements provide therapeutic advantages over other forms of treatment because the patient, then and there, can rehearse and practice tasks previously consider overwhelming, in a safe virtual environment.” (Lamson: col. 10, lines 50-67)
“… Authoring software (Division, dVISE) can be used by non-programmers to import objects for the purpose of building and modifying virtual environments. In addition, knowledge of assessment and treatment of psychiatric conditions from varied psychological perspectives and theoretical backgrounds serves as “psychological software” for the production of virtual environments. …” (Lamson: col. 12: lines 13-20)
“… Virtual objects may be grasped with the force feedback glove and squeezed, giving the user a sense of touch. {…} Current hand-held grips, such as that used in Virtual Therapy, permit the user to “pick” objects, lift, move, and drop them. Real objects may be combined with the virtual environment experience to enhance a user's sense of reality for the purpose of developing skills and self-efficacy. Virtual Therapy describes a method, based upon research, which can be used in this area to achieve cognitive, emotional, and physiological rehabilitation.” (Lamson: col. 26, lines 01-12)]; 

One of ordinary skill in the art, having the teachings of Adoni and Lamson before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Lamson’s Virtual Therapy teachings and dragging/dropping 

	As to dependent claims 3 and 13, Adoni-Lamson further shows:
wherein the plurality of predetermined settings includes geographic locales [“… a method of operating an interactive game includes: displaying a graphical representation of a geographical area, wherein the graphical representation comprises one or more user-selectable icons corresponding to one or more respective geographical locations in said geographical area; and in response to a user selection of one of the icons, activating an interactive game having content related at least partially to the geographical location corresponding to the selected icon.” (Adoni: ¶ 19) 
“Each game location 154 may be, for example, a real geographical location …” (Adoni: ¶ 67)
a collection of virtual worlds, based on real-world geography …” (Adoni: ¶ 95) | For further context, see also Adoni: ¶¶ 19-21, 31, 54-55, 65-69, 81, 95-98, 112-121, & 124-128]. 

	As to dependent claims 4 and 14, Adoni-Lamson further shows:
wherein the items comprise therapeutic room furnishings that include one or more of couches, chairs, vases and tables [“… the patient may choose to pick up a chair and move it to another side of the room; turn on a fan; turn the room lights on or off; open a door; add a lamp to a table; drop an object that sounds as if it is breaking. and so on. Collectively, these movements provide therapeutic advantages over other forms of treatment because the patient, then and there, can rehearse and practice tasks previously consider overwhelming, in a safe virtual environment.” (Lamson: col. 10, lines 50-67) | For further context, see also Lamson: col. 12: lines 13-20 and col. 26, lines 01-12 | Adoni: ¶¶ 77, 94, & 108.]. 

	As to dependent claims 5 and 15, Adoni-Lamson further shows:
wherein the content includes one or more of virtual reality images, video images, pictures and audio [“A story-land virtual space 155 may include a story-related personal home 163 (or other personal location) that a user may personalize, for example, using skins, by acquiring virtual goods, or the like. A story-land virtual space 155 may additionally include a story-telling area 164 in which the relevant story is conveyed to the user, for example, utilizing text, graphics, audio, video, multimedia objects, User Generated Content (UGC), or a combination thereof. …” (Adoni: ¶ 78) | For further context, see also Lamson: col. 12: lines 13-20 and col. 26, lines 01-12 | Adoni: ¶¶ 21, 48, 71, 99, 102-104, & 109.]. 

	As to dependent claims 6 and 16, Adoni-Lamson further shows:
wherein the specific condition is a real-world geolocation tag [“Each game location 154 may be, for example, a real geographical location …” (Adoni: ¶ 67)
“… Some embodiments may teach user that “Every place has a story”, and that almost every place on planet Earth has at least one story associated with it. Some embodiments thus create a collection of virtual worlds, based on real-world geography …” (Adoni: ¶ 95)
“… a user starts the game by looking at a three-dimensional representation of the world globe. Vortex icons appear on every country in which a plot takes place. Optionally, ships, airplanes, flying balloons, birds, and/or other objects are shown moving around the globe. Each one of the displayed items may be clickable, and represents a Web-based or browser-based game or a passage or zoom-in to a subsequent level of the virtual game 150. For example, clicking on a vortex icon zooms-in one level, and the country map is displayed; vortex icons appear again, displayed on locations 153 of story-land virtual spaces 155.” (Adoni: ¶ 98) | For further context, see also Adoni: ¶¶ 19-21, 31, 54-55, 65-69, 81, 95-98, 112-121, & 124-128]. 

	As to dependent claims 7 and 17, Adoni-Lamson further shows:
wherein the altered user-specific virtual reality environment includes dependency controls that set time limits on user activities in the altered user-specific virtual reality environment [“In some embodiments, server 120 includes a subscription module 140 allowing users to subscribe to premium services by paying a one-time subscription fee or a periodical fee. For example, some functions, services or portions of the virtual game 150 may be accessible by substantially all users; whereas some functions (e.g., trading virtual goods), services or portions (e.g., certain locations) may be accessible only to “premium users” who subscribed for the premium services. In some embodiments, premium users may be able to purchase particular premium items of clothing, accessories and/or furniture; open their virtual homes to visits by other users; participate in special activities hosted by the administrator of virtual game 150; and may access premium locations. In some embodiments, advanced avatar accessories are available only for premium members. In some embodiments, if a subscribed membership lapses or is canceled, the user may lose the virtual items and privileges that the membership allowed.” (Adoni: ¶ 94)
“Some embodiments may include tools for moderation and parental supervision. In some embodiments, a user's parent may be able to limit the child user's permissions… one or more users may act as moderators, may supervise activities of other users, may review all suggestions sent by other users, and may be able to expel or penalize users who violate game moderation rules.
… a violation of chat restrictions may cost the offender a “warning”; three warnings may automatically ban the user from the virtual game 150 for a predefined time period (e.g., several days), or may ban the user from chatting only for a predefine time period (e.g., one week).” (Adoni: ¶¶ 105-107)]. 

	As to dependent claims 8 and 18, Adoni-Lamson further shows:
wherein the altered user-specific virtual reality environment includes virtual reality extensions [“The terms “social network services” or “virtual social network services” as used herein include, for example, one or more services which may be provided to members or users of a social network, … social network services may include, for example, online chat activities; textual chat; voice chat; video chat; Instant Messaging (IM); non-instant messaging (e.g., in which messages are accumulated into an “inbox” of a recipient user); sharing of photographs and videos; file sharing; writing into a “blog” or forum system; reading from a “blog” or forum system; discussion groups; electronic mail (email); folksonomy activities (e.g., tagging, collaborative tagging, social classification, social tagging, social indexing); forums; message boards, User-Generated Content (UGC) activities; or the like.
… Although portions of the discussion herein relate, for demonstrative purposes, to Flash content (e.g., virtual world, virtual locations, games, or virtual content), some embodiments may include other types of content, which may not necessarily be Flash based; for example, Java content, Active-X control content, Unity content, online content, offline content, downloadable content, installable content, content that require a plug-in or a browser extension, JavaScript content, HTML content, Dynamic HTML content, Shockwave content, Silverlight content, or other suitable types of content. In some embodiments, virtual worlds, virtual locations, and/or virtual games need not be Flash-based, and may be implemented using other suitable technologies.” (Adoni: ¶¶ 47-49)
“… an interactive game may include, or may utilize, UGC or UGC activities; optionally, an interactive game may include graphics or text generated by the user and/or by other users. In some embodiments, UGC may be utilized instead of, or in combination with, pre-programmed content.” (Adoni: ¶ 123)]. 

	As to dependent claims 9 and 19, Adoni-Lamson further shows:
wherein the altered user-specific virtual reality environment includes one or more configurable quests for users to discover family history information [“Each story-land virtual space 155 may include one or more interactive games 166, for example, mini-games suitable for boys and/or girls. Each interactive game 166 may be related to the story of the story-land virtual space 155. In some embodiments, the interactive games 166 are presented or played in accordance with a “quest mode”, for example, a pre-defined order which unfolds the story of the story-land virtual space 155. In some embodiments, interactive games 166 are accessible from the relevant game location 153 in which they occur or to which they occur, and/or are played in the game location itself. In some embodiments, interactive games 166 may include single-user games and/or multi-user games…” (Adoni: ¶ 79); which “includes, for example, another user; a family member; a relative” (Adoni: ¶ 52)
“… Some embodiments may teach user that “Every place has a story”, and that almost every place on planet Earth has at least one story associated with it. Some embodiments thus create a collection of virtual worlds, based on real-world geography; each world's plot is represented by a story; users are able to virtually live the story, learn it, take active part in the world's theme and events, share their experience and creations with other users, enhance their social abilities, share videos and multimedia files, meet and interact with the tale characters, participate in tale related activities, purchase tale related merchandize (e.g., shirts, books, DVDs), and otherwise interact. Some embodiments may allow children from all over the world to engage in a common virtual game 150.
In some embodiments, a background story or a cover story may be used to induce children to engage with the virtual game 150. For example, the background story may convey that a path connecting between the real world and the imaginary world has been opened, and that children are invited to take this path and explore the world of imagination.
In some embodiments, the virtual game 150 may be tailored to achieve one or more objectives, for example: to tell a story to users; to allow users to live the story and take active part in the plot; to create a social living world were children may live their virtual lives in the tale land, easily interact with each other, share their experience and ideas, and have fun; and/or to educate the user about world geography, cultures, peoples, and human kind. …” (Adoni: ¶¶ 95-97)]. 

	As to dependent claim 10, Adoni-Lamson further shows:
wherein the first and second displaying steps employ a virtual reality display for observation by the user [“… it is one object of the invention to provide a treating psychiatric conditions by immersion into virtual reality environments for the purpose of providing corrective experiences.
The term Virtual Therapy was introduced by Lamson (1993) and is used to define a process that occurs when patients are visually immersed in a virtual environment. Since the environment is fully interactive, users engage in activity for the purpose of providing corrective experience to cognitive distortions, emotional distress, and behavioral deficits. …” (Lamson: col. 7, lines 38-48) | See also Adoni: ¶¶ 29-31, 48, 55, 60, 71, 76, 98, & 108-109.]. 

	As to dependent claims 11 and 20, Adoni-Lamson further shows:
wherein the altered user-specific virtual reality environment includes a plurality of activities in which the user may selectably participate [“… premium users may be able to purchase particular premium items of clothing, accessories and/or furniture; open their virtual homes to visits by other users; participate in special activities hosted by the administrator of virtual game 150; and may access premium locations. …” (Adoni: ¶ 94)
“Once the user completes the basic quest, a key or door to the story-land virtual space 155 is revealed and the user enters the village of the story-land virtual space 155. The village may include multiple virtual places, for example, a users club; a market place; a movie room; a library; a virtual store; a story teller; one or more story-specific locations where activities related to the plot take place; UGC area; users living area; and an entrance to the plot, from which the main quest begins. In some embodiments, all or most of the virtual locations are accessible to all users. The user can explore the village, go inside each location and participate in the activities inside, go outside and explore the story related to the location, and play an active role in the story by taking the plot entrance (main quest).” (Adoni: ¶ 99) | See also Lamson: col. 7, lines 38-64.]. 

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Samec; Nicole Elizabeth et al.
US 20170323485 A1
A method for creating therapeutic VR-based interactive archives and activating, by a user, a therapeutic mode of the support system to engage the user in a therapeutic activity.
Daniels; John James
US 20150317910 A1
A method for creating therapeutic VR-based interactive archives and activating, by a user, a therapeutic mode of the support system to engage the user in a therapeutic activity.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173